Citation Nr: 1111352	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  09-27 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for service-connected mood disorder, due to traumatic brain injury.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected residuals of craniectomy.


REPRESENTATION

Veteran represented by:	Barbara Burns Harris, Esq.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to September 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a hearing before the Board; however, that request was withdrawn in August 2010.

The issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and entitlement to service connection for petit mal epilepsy, as secondary to service-connected traumatic brain injury, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  

The issue of entitlement to service connection for hypertension, to include as secondary to service-connected residuals of craniectomy is REMANDED to the RO.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran's mood disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; and difficulty establishing and maintaining effective work and social relationships. 

2.  The Veteran has at least one disability ratable at 40 percent or more, and there are sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more; these service-connected disabilities, when evaluated in association with the Veteran's educational attainment and occupational experience, preclude the Veteran from maintaining employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent, but no higher, for the Veteran's service-connected mood disorder, due to traumatic brain injury, has been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9435 (2010).

2.  The criteria for TDIU are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the Board is granting the Veteran's claim for TDIU.  Consequently, the Board finds that any lack of notice and/or development which may have existed under the VCAA cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, namely, evidence demonstrating a worsening or increase in severity of the disability, the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in November 2007, March 2008, and October 2008 that fully addressed all notice elements.  The letters informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  In any event, in his statements and testimony, the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  The Veteran's claim was adjudicated subsequently in an August 2010 Supplemental Statement of the Case (SSOC).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  
Bernard v. Brown, 4 Vet. App. 384 (1993).


Service treatment records are associated with the claims folder, as are private medical records, and post-service VA examination and treatment records.  There is no indication that there are any outstanding pertinent documents or records that have not been obtained, or that are not adequately addressed in documents or records contained within the claims folder.  The Veteran has also not indicated any intention to provide additional evidence in support of his claim. 

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to a Rating Higher than 30 Percent for Service-Connected Mood Disorder, Due to Traumatic Brain Injury

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The determination of whether an increased evaluation is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The Veteran is currently rated as 30 percent disabled under 38 C.F.R. § 4.130, Diagnostic Code 9435.  The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130, Diagnostic Code 9435, is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  Id.  

The Veteran is rated as 30 percent disabled under 38 C.F.R. § 4.130 Diagnostic Code 9435.  A rating of 30 percent is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 Diagnostic Code 9411.  

The Veteran is seeking an increased rating.  A rating of 50 percent is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; and difficulty establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Veteran was afforded a VA examination in April 2008.  The Veteran reported he was receiving outpatient treatment for his mood disorder and that although he was taking medication, it was not very effective.  He reported that he was depressed four days in the prior week and that he felt panicky in response to pressure situations.  The Veteran has been married for 21 years, with some marital conflict.  He denied having any close friends.  The examiner stated the Veteran's general appearance was clean, neatly groomed, appropriately dressed and his psychomotor activity, speech, and affect were normal and unremarkable.  His attention was intact and he was oriented to person and place but missed the correct date by seven days.  It was noted that the Veteran partially understood that he has a problem.  The Veteran reported sleeping approximately four hours per night and his energy was "not what it used to be."  He denied hallucinations, homicidal thoughts, or suicidal thoughts.  The Veteran stated he has panic attacks in response to pressure.  Impulse control was noted to be fair with no episodes of violence.  Recent memory was mildly impaired but remote and immediate memories were normal.  The Veteran was diagnosed with a mood disorder due to general medical condition (shrapnel wounds to head in Vietnam) and given a Global Assessment of Functioning (GAF) score of 65.  The examiner stated the Veteran's mental disorder symptoms were not severe enough to interfere with occupational and social functioning.  

VA outpatient records from August 2008 note that Neurontin continued to control fairly well the Veteran's symptoms of anxiety, such as panic attacks, that had much worsened after September 11, 2001.  The Veteran stated that finances were much tighter with a bad real estate market, and with his condition he is unable to perform a "regular" structured job environment.  He continued to deny significant symptoms of depression.  

The Veteran was afforded a VA mental examination for posttraumatic stress disorder (PTSD) in December 2009.  The Veteran reported symptoms of anxiety, sleep problems, loss of interest, and feeling moody and irritable.  He reported panic attacks nightly and having trouble sleeping.  There was no history of suicide 
attempts or violence.  He reported efforts to avoid thoughts, feelings, or conversations associated with trauma, feelings of detachment or estrangement from others, hypervigilance and difficulty falling and staying asleep.  The Veteran was diagnosed with mood disorder and a GAF score of 65 was assigned.

VA outpatient records indicate that in February 2010, it was noted that his medication continued to control his symptoms of anxiety, panic, insomnia and he continued to deny symptoms of depression.  It was noted that his work was going okay, but paid little.

Private medical records were also reviewed.  The Veteran's private psychologist conducted a psychological evaluation in March 2010.  The Veteran reported his current symptoms were sleeplessness, indecisiveness, moodiness, irritability, hypervigilance, anxiety, anhedonia, low mood, panic attacks, heart palpitations, and sensitivity to criticism.  The Veteran also reported his inability to hold a steady job.  He noted that his anxieties continue to cause marital problems and he has some difficulties with spatial reasoning and memory.  A GAF score of 55 was assigned.  The psychologist reported that the Veteran experiences extreme difficulty in maintaining effective work and social relationships as a result of anxiety symptoms.

In November 2010, the Veteran complained of panic attacks, anxiety, insomnia, and depression.  In December 2010, it was noted that the Veteran continued to have anxiety, depression, and sleep disturbances.

The Veteran's wife submitted a statement in December 2010 detailing how the Veteran had to go to the emergency room in November 2010 for anxiety and agitation.  She also stated that the Veteran has ongoing sleep problems and he does not want to socialize.  She stated that the Veteran's disability has negatively affected their marriage and his ability to maintain employment.

The Board finds that the Veteran is entitled to a rating of 50 percent for his mood disorder.  Evidence indicates the Veteran's symptoms cause occupational and social impairment with reduced reliability and productivity due to such symptoms as panic 
attacks more than once a week, impairment in memory, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  

A rating higher than 50 percent is not warranted because the Veteran does not have symptoms like suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; neglect of personal appearance and hygiene; or the inability to establish and maintain effective relationships.  For example, the Veteran was neatly groomed in April 2008 and December 2009 VA examinations.  Additionally, the Veteran is also still currently married, and thus does not have an inability to maintain relationships, as demonstrated by his participation with the Purple Heart Community.  See private psychiatric examination dated March 2010.  

The Veteran's symptoms more closely approximate the criteria required for a 50 percent rating.  The Board has also considered whether any alternate Diagnostic Codes allow for a higher evaluation.  However, as the Veteran is diagnosed with a mood disorder, the Board finds that the most appropriate rating criteria is Diagnostic Code 9435.

Extraschedular Consideration

The VA Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected mood disorder is inadequate.  A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In summary, the Board finds that the evidence of record demonstrates that the Veteran's mood disorder is manifested by symptoms that more closely approximate a 50 percent disability rating, under 38 C.F.R. § 4.130, Diagnostic Code 9435.  

III.  Entitlement to TDIU

The Veteran is seeking a total disability rating based on individual unemployability.  Total disability ratings for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there are sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16.

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 (stating that age may not be a factor in evaluating service-connected disability or unemployability).  

The Veteran's service-connected residuals of craniectomy is rated 50 percent disabling.  In addition, the Veteran's mood disorder is rated 50 percent disabling, left homonymous hemianopsia, both eyes, is rated 30 percent, shell fragment wound right leg is rated 10 percent, residuals of shell fragment wound right thigh and knee is rated 10 percent, residuals of shell fragment wound, left foot is rated 10 percent, glaucoma is rated 10 percent, and right high frequency hearing loss and scars, residuals shell fragment wound to left forearm, wrist and fifth finger are rated noncompensably.  The Veteran's combined rating for all his service-connected disabilities is 90 percent.  Therefore, the Veteran is eligible for an individual unemployability rating if he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the United States Court of Appeals of Veterans Claims (Court) held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  In Hodges v. Brown, 5 Vet. App. 375 (1993), the Court found that although a Veteran could undertake employment despite his service-connected disabilities, he was unemployable because he was unable to secure employment due to his physical disabilities.

The Veteran asserts that his service-connected mood disorder and his service-connected eye disability prevent him from maintaining employment.  In an August 2007 statement, the Veteran said that his vision impairment has caused major obstacles in employment, as he is unable to drive.  See August 2007 statement.  

The Veteran was afforded a VA eye examination in July 2007.  His uncorrected and corrected far and near vision was 20/20, bilaterally.  He was noted to have a left homonymous hemianopsia and scotoma, bilaterally.  The examiner stated that the Veteran's eye disability prevented him from driving.

In July 2007, the Veteran's wife submitted a statement.  She stated the Veteran has had numerous jobs that required driving.  Due to his limited eyesight, the Veteran had to quit his jobs.  The Veteran also submitted a statement in July 2007, reporting that since he left his position in the Postal Service in 1985, he has had multiple jobs that he has had to quit or be fired due to his vision problems.  He reported that he currently worked with his wife in real estate and that she did all of the driving.

The Veteran reported that he worked in the U.S. Postal Service from January 1978 to August 1985, as a social worker from November 1985 to March 1986, December 1993 to June 1994 and as a real estate agent from April 1986 to September 1989.  He also stated that he was a substitute teacher from August 1999 to May 2006.

A VA outpatient record from November 2007 noted that the Veteran earned a sociology degree and continued to work in real estate.  A VA examination from April 2008 indicated the Veteran was a real estate/mortgage broker and was currently self-employed and had been so for more than 20 years.  It was noted that his mood disorder was not severe enough to interfere with his occupational functioning.  Additionally, during a December 2009 VA examination, it was noted that there was not total occupational impairment.  The examiner noted that there was no objective evidence of functional impairment occupationally found in the claims file, although the Veteran's subjective report is that the paperwork/computer work is stressful at work but there was no objective evidence of performance decline.  

A private psychologist stated in March 2010 that the Veteran has been unable to sustain gainful employment as a result of his anxiety related symptoms.  The psychologist also stated that the Veteran has extreme difficulty in maintaining effective work relationships as a result of anxiety symptoms.

The Board finds the evidence is at least in equipoise.  It is noted that the Veteran currently has a combined disability rating of 90 percent and has severe disabilities.  The Veteran's visual field is considerably affected due to his service-connected disability.  Furthermore, the Veteran's anxiety due to his service-connected mood disorder also makes it difficult for him to sustain employment and to work with others.  Evidence indicates that the Veteran has been able to undertake employment despite his service-connected disabilities, but he has not been able to maintain this employment, and has relied heavily on his spouse to maintain even this level of employment.  Considering all evidence of record, the Board finds that the evidence is at least in equipoise, and entitlement to TDIU is granted.  


ORDER

Entitlement to a rating of 50 percent, but no higher, for service-connected mood disorder, due to traumatic brain injury, is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

Entitlement to TDIU is granted, subject to statutory and regulatory provision governing the payment of monetary benefits.


REMAND

The Veteran is seeking entitlement to service connection for hypertension, to include as secondary to service-connected residuals of craniectomy.  The Board finds the duty to assist has not been met.  Although a VA medical opinion was obtained in May 2008, the Board notes that the examiner provided an opinion regarding the relationship between the Veteran's hypertension and his service-connected mood disorder.  To date, no opinion has been provided regarding the relationship between his hypertension and his service-connected residuals of craniectomy.  The Veteran has also submitted medical studies indicating a possible relationship between hypertension and head injuries.  The Board finds that a remand is necessary to obtain an addendum opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated VA treatment records.

2.  Obtain an addendum opinion.  If necessary, afford the Veteran a VA examination for hypertension.  The examiner is requested to review all pertinent records associated with the claims file, including the articles submitted regarding hypertension, depression, anxiety, and head injuries.

After the claims file is reviewed, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's hypertension is causally or etiologically related to service, or is proximately due to or aggravated by his service-connected craniectomy and/or service-connected mood disorder. 

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case. 

3.  The RO should then readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


